Citation Nr: 0126914	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  01-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Washington, 
D.C.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Regulations implementing the VCAA, 
are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
1991); 38 C.F.R. § 3.809 (2001). The phrase "preclude 
locomotion" is defined as the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  See 38 C.F.R. 
§ 3.809(d).  

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809.

The Board is cognizant that the veteran is service connected 
for schizophrenia, and that the disability has been found to 
be permanently disabling.  It is contended by the veteran 
that, the taking of prescription medication for his 
schizophrenia has altered his brain chemistry and physiology, 
leading to the development of brain meningiomas.  It is also 
contended that removal of one of these meningiomas has 
affected the veteran's balance and ability to walk, forcing 
him to use a cane and/or wheelchair on a daily basis.  

With respect to the above noted contentions, the veteran 
appears to have raised a claim of service connection on a 
secondary basis for meningiomas and lower extremity loss, as 
due to medication prescribed for his service-connected 
schizophrenia.  The Board finds that, this claim is 
inextricably intertwined with the issue currently on appeal 
for entitlement to specially adapted housing or special home 
adaptation grant.  In this respect, any determination or 
finding of the secondary service-connection claim has a 
direct affect on the claim for specially adapted 
housing/special home adaptation grant.  As such, the Board 
will defer consideration of entitlement to specially adapted 
housing/special home adaptation grant until a determination 
of the veteran's claim for service connection on a secondary 
basis for meningiomas and lower extremity loss, as due to 
medication prescribed for his service-connected 
schizophrenia, is completed.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  

Additionally, the Board is cognizant that, the record is void 
of medical evidence which would allow for a determination as 
to any relationship between the veteran's schizophrenia, 
brain meningiomas, and claimed lower extremity loss.  The 
veteran was last examined in March 1979, and current medical 
evidence reflects two MRI (magnetic resonance imaging) test 
reports, dated in February and March 2000.  As such, the RO 
should schedule the veteran for a VA examination to determine 
the etiology of his brain meningiomas and claimed lower 
extremity loss, and their relationship, if any, to his 
schizophrenia, to include prescribed medications for the 
disorder.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Thus, while the Board regrets the delay, in view of the 
foregoing, this case is remanded for the following:

1.  The RO should request the veteran 
provide the names, addresses, and 
approximate dates of treatment or 
evaluation for all health care providers 
(both VA and non-VA) who have treated or 
evaluated him since 1979 for 
schizophrenia, brain meningiomas, and/or 
lower extremity loss or disability.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records not 
already on file, and associate them with 
the claims folder.  

2.  If the RO is unsuccessful in its 
efforts to obtain any evidence identified 
by the veteran, the RO should so inform 
the veteran and his representative of 
this and request them to submit a copy of 
the outstanding records.  

3. The RO should then arrange for a VA 
medical examination to determine the 
relationship, if any, between the 
veteran's schizophrenia, brain 
meningiomas, and claimed lower extremity 
loss.  The examiner should review the 
claims folder prior to completing the 
examination, and note such review in the 
examination report.  All indicated 
testing should be conducted.  As part of 
his or her findings, the examiner should 
answer the following questions with 
reference to pertinent medical evidence:

(a)  Are the veteran's meningiomas of the 
brain at least as likely as not related 
to his service-connected schizophrenia, 
to include the taking of any medications 
prescribed for his schizophrenia?

(b)  Does the veteran suffer from any 
loss in his lower extremities, and if so, 
what is the extent and severity of such 
loss or disability, and which extremities 
are affected?  

(c)  What is the etiology of any 
identified loss or disability of the 
lower extremities?  Is the loss or 
disability at least as likely as not 
related to the veteran's brain 
meningiomas?  

4.  Regarding the notice to the veteran 
of the examination scheduled in 
connection with this remand or of other 
evidence requested, the RO should provide 
the veteran with information sufficient 
to inform him of the consequences of a 
failure to report for any scheduled 
examination without good cause or failing 
to assist in providing any other evidence 
deemed necessary.  38 C.F.R. §§ 3.158, 
3.655 (2001).

5.  Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should consider the veteran's claim for 
secondary service connection for meningiomas 
and lower extremity loss, as due to 
prescribed medication for his service-
connected schizophrenia.  Thereafter, the 
veteran's claim for entitlement to specially 
adapted housing or special home adaptation 
grant should be readjudicated.  Both claims 
should be adjudicated in accordance with the 
VCAA and its implementing regulations.  

7.  If action taken remains adverse to the 
veteran with respect to the issue of 
entitlement to specially adapted housing or 
special home adaptation grant, he and his 
accredited representative should be furnished 
a supplemental statement of the case 
concerning all evidence added to the record 
since the statement of case.  Subsequently, 
the veteran and his representative should be 
given the opportunity to respond.  
Thereafter, the case with respect to the 
issue of entitlement to specially adapted 
housing or special home adaptation grant 
should be returned to the Board, if in order. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




